 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK BLACKSHIRE,                              No. 2:16-cv-02538 JAM DB
12                       Plaintiff,
13           v.                                        ORDER
14    SACRAMENTO COUNTY SHERIFF,
15                       Defendant.
16

17          Plaintiff is a former county inmate proceeding pro se with a civil rights action under 42

18   U.S.C. § 1983. Plaintiff claims he was imprisoned by the Sacramento County Sheriff beyond his

19   release date. (ECF No. 1.) Presently before the court is plaintiff’s amended complaint. (ECF

20   No. 16.) For the reasons set forth below, the court will dismiss the complaint and give plaintiff

21   one final opportunity to amend.

22          By order dated November 26, 2018, plaintiff was directed to submit an updated

23   application to proceed in forma pauperis or to pay the filing fee within thirty days. (ECF No. 13.)

24   The court also found the complaint failed to state a claim and ordered plaintiff to file an amended

25   complaint. Plaintiff was warned that failure to comply with the court’s order could result in a

26   recommendation that this action be dismissed. Thereafter, plaintiff filed objections to the court’s

27   order and a motion to appoint counsel. (ECF No. 14.) The court denied the motion to appoint

28   ////
                                                       1
 1   counsel and gave plaintiff one final opportunity submit an updated application to proceed in

 2   forma pauperis or pay the fee and file an amended complaint. (ECF No. 15.)

 3          Plaintiff has now filed a document titled “Amended Complaint.” (ECF No. 16.) The

 4   filing contains one page of allegations stating it is clear he was held beyond his release date and

 5   his mental illnesses are documented. He further requests defendant be directed to produce

 6   plaintiff’s mental health records and custody records.

 7          Plaintiff has not complied with the court’s order to submit an updated in forma pauperis

 8   application. Nor has he stated sufficient facts for the court to determine if he has stated a claim.

 9   However, in light of plaintiff’s pro se status the court will give plaintiff one final opportunity to

10   comply with its order directing him to submit an in forma pauperis application or pay the filing

11   fee and submit an amended complaint that complies with the requirements of the Civil Rights

12   Act, the Federal Rules of Civil Procedure, the Local Rules of Practice, and the court’s November

13   26, 2018 screening order (ECF No. 13.)

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. The First Amended Complaint (ECF No. 16) is dismissed with leave to amend.

16          2. Within thirty days of the date of service of this order, plaintiff shall file an amended

17              complaint that complies with the requirements of the Civil Rights Act, the Federal

18              Rules of Civil Procedure, the Local Rules of Practice, and the court’s screening order.

19              The amended complaint must bear the docket number assigned to this case and must

20              be labeled “Second Amended Complaint.”
21          3. Also within thirty days of service of this order, plaintiff shall submit an updated

22              application to proceed IFP in accordance with 28 U.S.C. § 1015(a)(1); or pay the $400

23              filing fee in full. Failure to submit an updated application or pay the filing fee will

24              result in a recommendation that this action be dismissed without prejudice for failure

25              to prosecute and failure to obey a court order.

26          4. Failure to comply with this order will result in a recommendation that this action be
27              dismissed.

28   ////
                                                         2
 1            5. The Clerk of the Court is directed to send plaintiff a copy of the court’s screening

 2                order dated November 26, 2018 (ECF No. 13.) and an application to proceed in forma

 3                pauperis.

 4   Dated: March 1, 2019

 5

 6

 7

 8   DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/blac2538.ord.am
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
